--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10(vii)



Archer-Daniels-Midland Company
2009 Incentive Compensation Plan


Performance Share Unit Award Terms and Conditions*


These Terms and Conditions are part of a Performance Share Unit Award Agreement
(the “Agreement”) that governs a Performance Share Unit Award made to you as an
employee of Archer-Daniels-Midland Company (the “Company”) or one of its
Affiliates pursuant to the terms of the Company’s 2009 Incentive Compensation
Plan, as amended (the “Plan”).  The Agreement consists of a notice of
Performance Share Unit Award that has been provided to you (the “Notice”), these
Terms and Conditions and the applicable terms of the Plan which are incorporated
into the Agreement by reference, including the definitions of capitalized terms
contained in the Plan.


Section 1.                      Grant of Performance Share Unit Award.  The
grant of this Performance Share Unit Award to you is effective as of the Date of
Grant specified in the Notice.  This Performance Share Unit Award provides you
the number of Performance Share Units specified in the Notice, each such
Performance Share Unit representing the right to receive one share of the
Company’s common stock.  The Performance Share Units granted to you shall be
credited to an account in your name.  Entries to the account shall be
bookkeeping entries only utilized solely as a device for the measurement and
determination of the number of Shares to be issued in settlement of earned and
vested Performance Share Units subject to this Agreement.


Section 2.                      Rights of the Recipient.


(a)           No Shareholder Rights.  The Performance Share Units granted
pursuant to this Award do not entitle you to any rights of a shareholder of the
Company’s common stock.   Your rights with respect to the Performance Share
Units shall remain forfeitable at all times by you until satisfaction of the
vesting conditions set forth in Section 3 below.


(b)           Restrictions on Transfer.  You shall not be entitled to transfer,
sell, pledge, alienate, hypothecate or assign the Performance Share Units or
this Award, except that in the event of your death, your estate shall be
entitled to the Shares represented by the Performance Share Units.  Any attempt
to otherwise transfer the Performance Share Units or this Award shall be
void.  All rights with respect to the Performance Share Units and this Award
shall be available only to you during your lifetime, and thereafter to your
estate.


Section 3.                      Vesting of Performance Share Units.  Subject to
the provisions of Section 8 below, the Performance Share Units granted hereunder
(and your right to receive Shares in settlement thereof) shall vest (i) on the
scheduled vesting date specified in Appendix A to these Terms and Conditions,
but only if and to the extent that the Performance Share Units have been
determined by the Committee to have been earned in accordance with Section 4
hereof during the Performance Period specified in Appendix A, or (ii) at such
earlier time and to the extent specified in Section 6 or 7 below (the date upon
which such vesting occurs being referred to as the “Vesting Date”).  Any
outstanding Performance Share Units granted under this Agreement that do not
vest on the applicable Vesting Date shall be forfeited.
 
__________________________
 
* When distributed to grantees, these Terms and Conditions are accompanied by an
electronic notice specifying the size of the award.

 
 

--------------------------------------------------------------------------------

 
Section 4.                      Earned Units.  Whether and to what degree the
Performance Share Units subject to this Award will have been earned as of the
end of the Performance Period will be determined by whether and to what degree
the Company has satisfied the applicable performance objective(s) for the
Performance Period as set forth in Appendix A, and whether and to what degree
the Committee has chosen to exercise its discretion to decrease the number of
Performance Share Units otherwise deemed to have been earned.  You acknowledge
that the number of Performance Share Units deemed to have been earned based on
whether and to what degree the Company has satisfied the applicable performance
objective(s) for the Performance Period may be adjusted downward, including to
zero, by the Committee in its sole and absolute discretion based on such factors
as the Committee determines to be appropriate and/or advisable.


Section 5.                      Settlement of Performance Share Units.  Subject
to the provisions of Section 8 below, to the extent the Performance Share Units
subject to this Award vest in accordance with Section 3 above, the Company shall
cause to be issued to you, or to your estate in the event of your death, one
share of its common stock in payment and settlement of each vested Performance
Share Unit.  Except as otherwise provided in Sections 6 and 7 below, such
issuance shall follow certification by the Committee that the Company has
satisfied the applicable performance objective(s) as of the end of the
Performance Period, and shall occur on or as soon as administratively
practicable after the Vesting Date.  Such issuance shall be evidenced by a stock
certificate or appropriate entry on the books of the Company or a duly
authorized transfer agent of the Company, shall be subject to the tax
withholding provisions of Section 9 below, and shall be in complete settlement
and satisfaction of such vested Performance Share Units.


Section 6.                      Effect of Termination of Service.  If you cease
to be an Employee prior to the Vesting Date other than as a result of your
death, Retirement or Disability, you shall forfeit the Performance Share
Units.  If you cease to be an Employee as a result of death, then all
Performance Share Units subject to this Award and your right to receive Shares
in settlement thereof shall immediately vest in full and the Company shall
settle such Performance Share Units as provided in Section 5 above.   If you
cease to be an Employee as a result of Retirement or Disability, then subject to
the forfeiture conditions of Section 8 below, the Performance Share Units
subject to this Award and your right to receive Shares in settlement thereof
shall continue to vest in accordance with Section 3 above.


Section 7.  Change of Control.  In the event a Change of Control occurs prior to
the Vesting Date, all Performance Share Units subject to this Award and your
right to receive Shares in settlement thereof shall immediately vest in full and
the Company shall settle such Performance Share Units as provided in Section 5
above.


Section 8.                      Forfeiture of Award and Compensation Recovery.  


(a)           Forfeiture Conditions.  Notwithstanding anything to the contrary
in this Agreement, if (i) you engage in intentional misconduct pertaining to any
financial reporting requirement under the Federal securities laws resulting in
the Company’s being required to prepare and file an accounting restatement with
the Securities and Exchange Commission (the “SEC”) as a result of such
misconduct, other than a restatement due to changes in accounting policy, (ii)
there is a material negative revision of a financial or operating measure on the
basis of which incentive compensation was awarded or paid to you, (iii) you
engage in any fraud, theft, misappropriation, embezzlement, or dishonesty to the
material detriment of the Company’s financial results as filed with the SEC, or
(iv) during the term of your employment with the Company and its Affiliates, or
during the period following Retirement or Disability and prior to the Vesting
Date, you breach any non-compete or confidentiality restrictions applicable to
you (including the non-compete restriction in Section 8(b) below), then (x) you
shall immediately forfeit this Award and any right to receive Shares that have
not yet been issued pursuant to Section 5 above, and (y) with respect to Shares
that have been issued pursuant to this Award (or the cash value thereof paid)
after the Vesting Date, (A) you shall return such Shares or cash value to the
Company, or (B) if you have sold or otherwise transferred such Shares during the
three-year period preceding the event specified in clauses (i)-(iv) above, you
shall pay to the Company in cash an amount equal to the Fair Market Value of
such Shares as of the Vesting Date (or equal to the cash value previously paid).
 
 
 

--------------------------------------------------------------------------------

 
(b)           Competition After Retirement or Disability.  The Performance Share
Units that would otherwise continue to vest after you cease to be an Employee
due to Retirement or Disability as provided in Section 6 shall continue to vest
only if, prior to the Vesting Date, you do not engage in any activities that
compete with the business operations of the Company and its Affiliates,
including, but not limited to, working in any capacity for another company
engaged in the processing of agricultural commodities, the manufacturing of
biodiesel, ethanol, or food and feed ingredients, or the operation of grain
elevators and crop origination and transportation networks.  Prior to the
issuance of Shares, you may be required to certify to the Company and provide
such other evidence to the Company as the Company may reasonably require that
you have not engaged in any activities that compete with the business operations
of the Company and its Affiliates since you ceased to be an Employee due to
Retirement or Disability.


(c)           Compensation Recovery Policy.  To the extent that this Award and
any compensation associated therewith is considered “incentive-based
compensation” within the meaning and subject to the requirements of Section 10D
of the Exchange Act, this Award and any compensation associated therewith shall
be subject to potential forfeiture or recovery by the Company in accordance with
any compensation recovery policy adopted by the Board or the Committee in
response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder adopted by the Securities and
Exchange Commission or any national securities exchange on which the Company’s
Shares are then listed.  This Agreement may be unilaterally amended by the
Committee to comply with any such compensation recovery policy. 


Section 9.                      Withholding of Taxes.  You shall be responsible
for the payment of any withholding taxes upon the occurrence of any event in
connection with the Award (for example, vesting or issuance of Shares in
settlement of Performance Share Units) that the Company determines may result in
any tax withholding obligation, including any social security obligation.  The
delivery of Shares in settlement of Performance Share Units shall be conditioned
upon the prior payment by you, or the establishment of arrangements satisfactory
to the Company for the payment by you, of all such withholding tax
obligations.  You hereby authorize the Company (or the Affiliate that employs
you) to withhold from salary or other amounts owed to you any sums required to
satisfy withholding tax obligations in connection with the Award.  If you wish
to satisfy such withholding tax obligations by delivering Shares you already own
or by having the Company retain a portion of the Shares that would otherwise be
issued to you in settlement of the Performance Share Units, you must make such a
request which shall be subject to approval by the Company.  If payment of
withholding tax obligations, or satisfactory payment arrangements, are not made
on a timely basis, the Company may instruct an authorized broker to sell such
number of Shares subject to the Award as are equal in value to the tax
withholding obligations prior to the issuance of any Shares to you.


Section 10.                      Securities Law Compliance.  No Shares shall be
delivered upon the vesting of any Performance Share Units unless and until the
Company and/or you shall have complied with all applicable federal, state or
foreign registration, listing and/or qualification requirements and all other
requirements of law or of any regulatory agencies having jurisdiction, unless
the Committee has received evidence satisfactory to it that you may acquire such
shares pursuant to an exemption from registration under the applicable
securities laws.  Any determination in this connection by the Committee shall be
final, binding, and conclusive.  The Company reserves the right to legend any
Share certificate or book entry, conditioning sales of such Shares upon
compliance with applicable federal and state securities laws and regulations.


 
 

--------------------------------------------------------------------------------

 
Section 11.                      No Rights as Employee or Consultant.  Nothing
in this Agreement or this Award shall confer upon you any right to continue as
an Employee or consultant of the Company or any Affiliate, or to interfere in
any way with the right of the Company or any Affiliate to terminate your service
at any time.


Section 12.                      Adjustments.  If at any time while this Award
is outstanding, the number of outstanding Shares is changed by reason of a
reorganization, recapitalization, stock split or any of the other events
described in Section 4.3 of the Plan, the number of Performance Share Units and
the number and kind of securities that may be issued in respect of such Units
shall be adjusted in accordance with the provisions of the Plan.


Section 13.                      Notices.  Any notice hereunder by you shall be
given to the Company in writing and such notice shall be deemed duly given only
upon receipt thereof by the Secretary of the Company at the Company’s office at
4666 Faries Parkway, Decatur, Illinois 62526, or at such other address as the
Company may designate by notice to you.  Any notice hereunder by the Company
shall be given to you in writing and such notice shall be deemed duly given only
upon receipt thereof at such address as you may have on file with the Company.


Section 14.                      Construction.  The construction of the Notice
and these Terms and Conditions (including Appendix A attached hereto) is vested
in the Committee, and the Committee’s construction shall be final and
conclusive.  The Notice and these Terms and Conditions are subject to the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan.  If there is any conflict between the provisions of the Notice and
these Terms and Conditions on the one hand and the Plan on the other hand, the
provisions of the Plan will govern.


Section 15.                      Governing Law.  This Agreement shall be
construed and enforced in accordance with the laws of the State of Illinois,
without giving effect to the choice of law principles thereof.


Section 16.                      Binding Effect.  This Agreement will be binding
in all respects on your heirs, representatives, successors and assigns, and on
the successors and assigns of the Company.


By indicating your acceptance of this Performance Share Unit Award, you agree to
all the terms and conditions described above and contained in the Notice and in
the Plan document.

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 